Citation Nr: 1646964	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  09-23 100A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a pulmonary disorder, to include as secondary to service-connected posttraumatic stress disorder and/or service-connected right knee arthritis. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from February 1967 to February 1970, with service in Vietnam.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

This matter was previously before the Board in December 2013, at which time the Board reopened a claim of entitlement to service connection for a pulmonary disorder, to include residuals of bronchitis and COPD, and remanded the claim for further development.  In March 2016, the Board requested a medical opinion from the Veterans Health Administration (VHA).  A March 2016 VHA opinion was obtained.  In response, the Veteran's representative submitted a June 2016 appellate brief.  The case is properly before the Board for appellate consideration.   

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains an electronic copy of a November 2013 appellate brief.  Otherwise, Virtual VA contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, another remand is required to obtain an examination and opinion that addresses each of the Veteran's theories of entitlement to service connection.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (noting that, generally, a medical opinion should address the appropriate theories of entitlement).  

The Veteran claims that he has a pulmonary disorder that began during military service.  Specifically, the Veteran claims that he was treated and spent time in the hospital while in service for bronchitis.  As a result, he has had chronic breathing problems ever since.  In addition, however, the Veteran has now raised additional theories of entitlement.

The Veteran's service treatment records (STRs) show that while in service, he repeatedly complained about coughing and problems with breathing.  Various notations on the STRs show that the Veteran was having trouble with bronchitis.  For instance, in June 1968, the Veteran presented for treatment of upper respiratory symptoms diagnosed as acute and chronic bronchitis.  The Veteran was also treated for a cold in January 1968.  In July 1968 the Veteran presented for treatment for continued trouble with bronchitis.  His medication was reportedly not helping.  The Veteran reported that he was coughing quite a lot.  The attending physician noted that, despite the Veteran's continued symptoms, he continued to smoke one and a half packs of cigarettes per day.  In a follow-up visit four days later, the Veteran complained again of not being able to breathe properly.  He reported smoking only two to three cigarettes per day at that time.  The Veteran was placed on profile in July 1968 due to bronchitis.  He was to avoid excessive exposure to dust, fumes, or bronchial irritants.  In August 1968, the Veteran was doing well.  He still had coughing episodes with chest pain.  He was smoking two to three cigarettes daily.  The attending physician noted that the Veteran's lung were clean.  A few days later, still in August 1968, the Veteran returned to regular duty after chest x-rays were normal.  

The Veteran again presented with cold symptoms in October 1968.  In a follow-up note after his initial presentation, the medical provider noted that the Veteran continued to have a cough, difficulty breathing, and shortness of breath.  The Veteran's medication was continued, and he was placed on light duty.  The impression was bronchitis.  In late October 1968, a treatment note documents the Veteran's chest being the clearest at that time as it had been, though the Veteran would still wheeze when inhaling and exhaling.  In August 1969, the impression was bronchitis.  An August 1969 chest x-ray was negative.  An October 1969 chest x-ray was within normal limits.  In a November 1969 service discharge report of medical history, the Veteran reported a history of pain or pressure in the chest.  The reviewing physician noted that the Veteran had bronchitis which responded to treatment.  The November 1969 service discharge report of medical examination noted a normal clinical evaluation of the chest and lungs.

Post-service, the Veteran submitted a claim of entitlement to service connection for chronic bronchitis.  VA treatment records document an April 1993 chest x-ray.  The impression was no acute pneumonic process seen.  Chronic bronchopulmonary changes were noted at both sides.  

In a June 2007 statement, the Veteran asserted that while he was in service, he had pneumonia and severe bronchitis and that he was in the hospital for about two weeks.  A September 2007 VA x-ray report showed mild degree chronic bronchopulmonary changes.  A March 2008 chest examination report by North Kansas City Hospital concluded that there is hyperexpansion of the lungs, flattening of the diaphragms and mild interstitial scarring consistent with COPD.  The impression on the report was mild COPD without acute cardiopulmonary abnormality.  Furthermore, a February 2009 VA x-ray report also noted suspect COPD.  December 2010 and January 2013 radiographic interpretations also reported findings of possible mild COPD.  

The Veteran underwent a VA respiratory examination in February 2010.  The Veteran underwent a pulmonary function test (PFT) at this time.  The examiner noted the March 2008 x-ray, which showed findings consistent with COPD.  However, the examiner also noted the contemporaneous PFT and the December 2009 x-ray, which did not show COPD.  The examiner opined that, assuming the March 2008 x-ray was correct and the Veteran had COPD, it was not at least as likely as not secondary to bronchitis from the Veteran's military service.  Rather, any diagnosed COPD would be secondary to tobacco abuse.    

The Veteran was afforded an examination in January 2014.  The Veteran reported having bronchitis during his service which then became pneumonia.  The examiner noted in the report that the STRs were silent for a diagnosis of pneumonia.  The Veteran reported that when he would contract an upper respiratory illness, it would affect his lungs.  He reported quitting smoking eight to nine years previously after smoking one and a half packs of cigarettes per day since the age of 18, or, for approximately 40 years.  The Veteran denied taking any respiratory medication, using supplemental respiratory devices, or needing supplemental oxygen.  He reported very mild shortness of breath when climbing stairs and coughing on occasion.  Otherwise, he denied wheezing or dyspnea.  He denied shortness of breath when supine, though he did report snoring.  A contemporaneous PFT was conducted, which the examiner noted accurately reflected the Veteran's pulmonary function.  After conducting the examination and review of the records, the examiner opined that the Veteran's COPD was less likely than not caused by his bronchitis while in service, noting that the Veteran was not receiving, nor had he ever received, treatment for COPD and that his problems and diagnosis list at his VA medical center did not mention COPD.  

Thereafter, a March 2016 Veterans Health Administration opinion was obtained.  The pulmonologist reviewed the record and noted the Veteran's symptoms of bronchitis that were intermittent between July 1968 and August 1969, during his military service.  The pulmonologist noted that during this period, the Veteran was heavy smoker and that the physical examinations showed wheezing but normal symptoms on other examinations.  The pulmonologist further noted a few episodes of bronchitis in 1986.  However, the primary documents pertaining to that time frame were not available.  Next, the pulmonologist focused on the Veteran's cessation of smoking in 2006 or early 2007.  He pointed to how the record indicates no pulmonary symptoms on several physical examinations, some documenting a clear chest examination on physical examination, after the Veteran quit smoking.  Respiratory complaints or disorders were not listed in the problem list of the electronic record, and there were no exacerbations of pulmonary disease.  Finally, the Veteran was taking no medications related to a pulmonary problem.  Thus, the pulmonologist opined that there was no evidence of a current disability.  

The pulmonologist further opined that the Veteran does not have COPD, citing to February 2010 and January 2014 PFTs which had normal results.  The pulmonologist referred to apparent confusion in the record based on the various chest radiograph findings.  The pulmonologist emphasized that PFT findings take precedence over radiologic reports in the diagnosis of COPD, as radiologic reports are neither sensitive nor specific for the diagnosis of COPD.  The PFTs would identify the presence or absence of COPD, by definition, not radiographs.    

Concluding, the VA pulmonologist opined that the Veteran's pulmonary symptoms were associated with smoking, and these symptoms abated when the Veteran quit smoking.  The pulmonologist further opined that there was no need to discuss the Veteran's conceded herbicide exposure in Vietnam in relation to the pulmonary symptoms because the connection between the Veteran's smoking habit and his pulmonary symptoms was compelling on an individual and population level.  The pulmonologist further explained that the Veteran did not suffer from any of the enumerated presumptive diseases that are associated with Agent Orange exposure.  

In response, the Veteran's representative submitted a June 2016 appellate brief.  Citing to what appears to be the March 2008 radiograph report, the representative noted that the Veteran's x-rays showed "hyperinflation, a sign of emphysema and also interstitial scarring."  The representative stated that interstitial scarring is not on the list of things that smoking causes.  The representative also cited to chronic bronchopulmonary changes.  Next, the representative raised new theories of entitlement.  Specifically, the representative reported how old Army barracks reportedly had asbestos in them, and the M60 machine gun, a standard weapon until the 2000s, came with an asbestos glove used to change hot barrels.  The representative also argued that PTSD, a condition for which the Veteran is service-connected, is linked to poor health choices and to lung disease.  Further, the representative cited to medications such as aspirin and Motrin used to treat the Veteran's service-connected arthritis, which could trigger bronchial spasms and asthma.  

To summarize, in addition to the existing theories of entitlement, that a pulmonary disorder is directly related to the Veteran's military service, to include exposure to herbicides, the Veteran through his representative argues that a current pulmonary disorder is directly related to asbestos exposure during military service, or secondarily related to his service-connected PTSD or medications taken to treat his service-connected right knee arthritis.  

With the June 2016 appellate brief, the Veteran's representative attached an internet article from the Mayo Clinic on emphysema, which notes that a more common cause of hyperinflated lungs is COPD, a disorder that includes emphysema.  Other lung problems, such as asthma and cystic fibrosis, could also cause hyperinflation.  In another internet article, from the National Institutes of Health, pertains to interstitial lung diseases, identifies asbestosis as a cause of lung disorders.  In another internet article from the National Institutes of Health, chest x-rays or CT scans are identified as relevant tests to the diagnosis of COPD in addition to PFTs.  

First, the Board finds that remand is necessary to develop the Veteran's claim that he was exposed to asbestos during his military service.  See VA Adjudication Procedures Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section I, 3.  

Next, the Board finds that remand is necessary to provide another examination and opinion to address the Veteran's claim.  First, regarding a current diagnosis, the Board acknowledges that the most recent VHA opinion determined that there is no current disability and, specifically, no COPD.  But the examiner did not address the Veteran's claim that he has interstitial lung disorder, hyperexpansion of the lungs, and flattening of the diaphragms.  Thus, an examination must be conducted to determine what pulmonary disorder the Veteran presently has, if any.  Next, if there are current pulmonary disorders, then the new theories of entitlement must be considered.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  Comply with VA's Adjudication Procedures Manual provisions addressing how to develop claims based on asbestos exposure. 

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of any diagnosed pulmonary disorder.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

a.  The examiner must determine whether the Veteran has a pulmonary disorder.  In doing so, the examiner must discuss x-rays taken in September 2007, March 2008, February 2009, December 2010, and January 2013.  The examiner must also discuss pulmonary function testing conducted in February 2010 and January 2014.  

b.  For each diagnosed pulmonary disorder, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the disorder had onset in, or is otherwise related to, active military service, to include a) conceded exposure to herbicides, b) claimed exposure to asbestos, and c) in-service respiratory treatment.  

c.  For each diagnosed pulmonary disorder, the examiner the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the disorder is caused or aggravated by the Veteran's service-connected PTSD or is a result of medication taken to treat his service-connected right knee arthritis.   

These opinions must consider the following:  1) STRs documenting treatment for cold and bronchitis symptoms between 1968 and 1969; 2) the Veteran's statements discussing his upper respiratory symptoms; 3) the February 2010, January 2014, and March 2016 medical opinions; 4) the Mayo Clinic internet article on emphysema; 5) an internet article from the National Institutes of Health (NIH), which pertains to interstitial lung diseases and identifies asbestosis as a cause of lung disorders; and 6) an NIH internet article in which chest x-rays or CT scans are identified as relevant tests to the diagnosis of COPD in addition to PFTs.  

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




